The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kimiteru, JP Patent 2009059194A (Kimiteru) in view of Furutani, US Patent No. 9,007,606. 
Regarding claim 1, Kimiteru discloses a storage medium reader/writer system comprising: a display unit including a display surface (liquid crystal device 10); and a processing unit (control unit 40) configured to process data stored in a mobile device wirelessly (the mobile device includes a mobile phone with a non-contact IC chip, para 0016), wherein the display unit displays an image (image 701 para 0038) indicating a location which is on the display surface (displaying information indicating reading position para 0030) and to which the mobile device is to be made close, and the processing unit processes data stored in the mobile device being close to the location. (See par. 0024, 0029, 0030, 0038).
Kimiteru discloses an image indicating the position for the user to place the card, but fails to disclose card image showing the boundaries and the orientation to place card, wherein the image shows an outer appearance of the mobile device distinguishable between back and front 
display surface.
	Furutani discloses a an image forming apparatus comprising: a wireless key card 8 for communicating to the apparatus 1, where the user is invited to place the card on the display 473, a card-shape box is provided on the display to indicate where to place the card, and to remove the card when the operation is completed; a time period will decrease in which the user maintains the card on the reading portion of the device (col. 12, line 52. (See figs 5C-D; col. 10, line 34+).
In view of the of Furutani’s teachings, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Kimiteru to include card-shape shape box for indicating to the user where to place the card. With respect to wherein the image showing an outer appearance of the mobile device distinguishable between back and front sides, left and right sides, and top and bottom sides of the mobile device to indicate an orientation of the mobile device when a user brings the mobile device close to the
display surface, such limitation is just merely for meeting specific customer requirements. For instance, if specific orientation is needed to read the information in the card, it would have obvious for an artisan to provide such a guidance in order to effective read the information in the card. In this card is just need to be within the reading range of the reader in order to read the information, providing orientation information is mere cosmetic design, it does not provide any advantage within the art. Therefore, it would have been an obvious extension as taught by the prior art.



	Regarding claims 2-3, Kimiteru fails to disclose that the image includes a timing at which the mobile device is to be made close to the location and to display instruction for removing the card from the reading portion.
	Furutani discloses a an image forming apparatus comprising: a wireless key card 8 for communicating to the apparatus 1, where the user is invited to place the card on the display 473 and to remove the card when the operation is completed; a time period will decrease in which the user maintains the card on the reading portion of the device (col. 12, line 52. (See figs 5C-D; col. 10, line 34+).
	In view of the of Furutani’s teachings, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Kimiteru to include timing indication on the display in order to signal to the user when it is time to place and remove the card to and from the reading portion. Such modification would prevent the user from inadvertently removing the card before the transaction is completed and/or before  reading/writing of transaction data into the card. Furthermore, it is common practice in the art for setting up a timer for the user to perform certain required steps, such insert/place and remove your card, during electronic transactions in order to avoid timeout and cancelling of transactions. Therefore, such modification would have an obvious extension as taught by the prior art.	

701 indicating a direction in which the mobile device close to the location (it is shown in the figures of Kimiteru an image in the lower left side of the display, para 0038).
Regarding claim 5, the reader/writer 20 has processing unit (control unit 40 has processing means) for reading out data from the mobile unit and for writing data to the mobile unit (see Kimiteru, para 0020, 0024-0025).
Regarding claim 6, the system of Kimiteru has means for processing data stored in the mobile device comprising: displaying an image 701 (para 0038) indicating a location which on a display surface and to which a mobile device is to be close and processing data stored device being close to the location wirelessly (control unit 40 has processing means for reading out data from the mobile unit and for writing data to the mobile unit (see para 0020, 0024-0025).
Kimiteru discloses an image indicating the position for the user to place the card, but fails to disclose card image showing the boundaries and the orientation to place card, wherein the image shows an outer appearance of the mobile device distinguishable between back and front sides, left and right sides, and top and bottom sides of the mobile device to indicate an orientation of the mobile device when a user brings the mobile device close to the
display surface.
	Furutani discloses a an image forming apparatus comprising: a wireless key card 8 for communicating to the apparatus 1, where the user is invited to place the card on the display 473, a card-shape box is provided on the display to indicate where to place the card, and to remove the card when the operation is completed; a time period will decrease in which the user maintains the card on the reading portion of the device (col. 12, line 52. (See figs 5C-D; col. 10, line 34+).

display surface, such limitation is just merely for meeting specific customer requirements. For instance, if specific orientation is needed to read the information in the card, it would have obvious for an artisan to provide such a guidance in order to effective read the information in the card. In this card is just need to be within the reading range of the reader in order to read the information, providing orientation information is mere cosmetic design, it does not provide any advantage within the art. Therefore, it would have been an obvious extension as taught by the prior art.
Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
	In response to the applicant’s argument that the display shows an outer appearance of the mobile device distinguishable between back and front sides, left and right sides, and top and bottom sides of the mobile device to indicate an orientation of the mobile device when a user brings the mobile device close to the display surface, such limitation is just merely for meeting specific customer requirements. For instance, if specific orientation is needed to read the information in the card, it would have obvious for an artisan to provide such a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876


DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876